Citation Nr: 0209508	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  96-44 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a testicular 
disability, to include a disability due to undiagnosed 
illness manifested by testicular pain.

2. Entitlement to an increased (compensable) evaluation for 
headaches.

(The issue of entitlement to service connection for an eye 
disability, including defective vision, to include a 
disability due to undiagnosed illness manifested by visual 
disturbances, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971 and from December 1990 to August 1991.  The veteran 
served in Southwest Asia during the Persian Gulf War from 
February 8, 1991 to June 16, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claims of 
entitlement to service connection for an eye disability, 
residuals of a leg injury, a testicular disability, and skin 
rash.  The decision also granted service connection for 
headaches, assigning a noncompensable evaluation effective 
June 17, 1994.  The veteran subsequently perfected this 
appeal.

In February 1999, the Board remanded this case for additional 
development.  In March 2002, service connection was granted 
for residuals of a right knee and leg injury and for 
dermatitis (claimed as a skin rash).  The case was 
subsequently returned to the Board.  As service connection 
has been granted for residuals of a leg injury and a skin 
rash, these issues are no longer before the Board. 

The Board is undertaking additional development on the issue 
of entitlement to service connection for an eye disorder, 
including defective vision, to include a disability due to 
undiagnosed illness manifested by visual disturbances, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
any response, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal with regard 
to the claims of entitlement to service connection for a 
testicular disability and an increased (compensable) 
evaluation for headaches.

2. Medical evidence of record does not establish a current 
testicular disability related to the veteran's active 
service. 

3. A chronic disability resulting from an undiagnosed illness 
manifested by testicular pain was not manifested during 
active service in Southwest Asia and is not currently 
manifested to a compensable degree. 

4. The veteran's headache disability is manifested by 
frequent headaches that are primarily frontal in nature.  
His headaches last from a few hours to a whole day but are 
not shown to cause prostration. 


CONCLUSIONS OF LAW

1. A testicular disability, to include a disability due to 
undiagnosed illness manifested by testicular pain, was not 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1117 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 
(2001).

2. The criteria for a compensable evaluation for headaches 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§4.124a, Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the laws and 
regulations pertaining to service connection in the August 
1996 statement of the case (SOC), and was notified of the 
laws and regulations pertaining to compensation for certain 
disabilities due to undiagnosed illness in the March 2002 
supplemental statement of the case (SSOC).  The veteran was 
notified of the evidence necessary to warrant an increased 
evaluation for headaches in the August 1996 SOC and the March 
2002 SSOC.  The Board concludes that the discussions in the 
SOC and the SSOC adequately informed the veteran of the 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  Various 
private and VA treatment records have been associated with 
the claims folder and the veteran has not identified 
additional records that need to be obtained.  Additionally, 
the veteran has been provided the following VA examinations: 
general medical in September 1994 and February 2000; 
genitourinary in September 1999; and neurological in February 
2000.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
the case, a remand would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection for a testicular disability

Service medical records are negative for any treatment or 
complaints for testicular pain and no testicular 
abnormalities were noted.  In January 1994, the veteran 
underwent a Persian Gulf examination.  No complaints of 
testicular pain were noted.  On physical examination, the 
scrotum, testes, and epididymis were within normal limits.

In September 1994, the veteran underwent a VA general medical 
examination.  He reported left testicular pain that occurs 
with bowel movements.  He denied any other times of 
testicular pain.  On examination, hypospadias was present.  
The scrotal contents and prostate were normal.  Diagnosis was 
"[r]ecurrent testicular pain by history.  No genitourinary 
abnormality found today."

A December 1995 private treatment record indicates a 
diagnosis of "[t]esticular pain, questionable etiology."  

In January 1996, the veteran presented to a private urologist 
with complaints of burning on urination, small leaking when 
using the bathroom, and pain in the left testicle.  The pain 
had its onset 3 or 4 days after a bowel movement.  On 
examination, the penis and scrotum were okay and the meatus 
was normal.  The left epididymis was a little bit tender and 
there was an inguinal bulge on the left side on heavy 
coughing.  Clinical impression was "[e]pididymitis, 
[p]rostatitis."  

In June 1997, the veteran was seen with complaints of left 
testicular pain on and off for several years.  Impression was 
testicular orchialgia.  A scrotal ultrasound revealed the 
following:

The left testis is smaller than the 
right.  A small circular hypoechoic area 
is seen inferiorly in few images ? 
Etiology.  A follow-up study in 6-12 
[weeks] is suggested.  There are linear 
hypoechoic areas in both the testes, 
probably vascular in nature.

The veteran underwent a VA genitourinary examination in 
September 1999.  The veteran reported a history of testicular 
pain but bladder and bowel functions were within normal 
limits.  He had been diagnosed with benign prostatic 
hypertrophy and prostatitis and was status post Floxin 
treatment. 

On examination the inguinal area was within normal limits.  
The veteran complained of mild pain in the left inguinal area 
but the examiner did not see any hernia.  There was no 
hydrocele, varicocele, or active epididymitis.  He also 
complained of mild pain in the testes but the reflexes were 
present and within normal limits.  Peripheral pulses were 
also present and within normal limits.  There was no 
testicular atrophy and it was a normal examination.  
Diagnosis was "[r]ight testicular orchialgia and also 
diagnosed course of benign prostatic hypertrophy and status 
post prostatitis with treatment."  

The veteran underwent a general medical examination in 
February 2000.  The examiner noted a prior history of muscle 
strain left groin but that no hernias had been noted.  On 
examination, there was slight tenderness in the left inguinal 
area without swelling or redness.  Examination of the 
testicles and epididymis was normal without any tenderness or 
abnormal findings.  Mild prostatic hypertrophy was thought to 
be present but the prostate was currently nontender.  
Diagnoses included residuals strain left inguinal area.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On most recent examination in February 2000, the testicles 
and epididymis were normal without any tenderness or other 
abnormal findings.  The Board acknowledges that the veteran 
has been previously diagnosed with testicular orchialgia.  
Orchialgia is defined as "pain in a testis."  See Wright v. 
Gober, 10 Vet. App. 343, 345 (1997) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1188 (28th ed. 1988)).  

The Court of Appeals for Veterans Claims (CAVC) has held 
"that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  The medical evidence does not appear to 
relate the veteran's testicular pain to any underlying 
condition and therefore, the veteran does not have a current 
testicular disability.  Even assuming a current disability 
manifested by testicular pain, there is no medical evidence 
relating any such disability to the veteran's active service.  
As such, service connection is not warranted.

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317 (2001); 66 Fed. Reg. 56,614, 56,615 
(Nov. 9, 2001) (to be codified at 38 C.F.R. §3.317(a)(1)(i)).  
The veteran served in Southwest Asia during the Persian Gulf 
War and is a "Persian Gulf veteran."  See 38 C.F.R. 
§ 3.317(d) (2001).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2001).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2001).

The veteran does not have a currently diagnosed testicular 
disability.  The medical evidence establishes complaints of 
testicular pain which have not been specifically related to a 
known clinical diagnosis.  Notwithstanding, even assuming the 
veteran has a chronic disability due to undiagnosed illness 
manifested by testicular pain, there is still no evidence 
that such disability became manifest during service in 
Southwest Asia or that any such disability is manifested to a 
compensable degree.  

Pursuant to VA's rating schedule, a compensable evaluation is 
warranted for complete atrophy or removal of both testes.  
See 38 C.F.R. § 4.115b, Diagnostic Codes 7523, 7524 (2001).  
Recent examinations revealed the testicles to be within 
normal limits.  No atrophy or other abnormalities were noted.  
Chronic epididymo-orchitis is rated as urinary tract 
infection and a compensable evaluation is warranted for long-
term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management.  38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7525 (2001).  The medical 
evidence of record does not establish the veteran has 
frequent urinary tract infection that requires long-term drug 
therapy or hospitalization.  

As the preponderance of the evidence is against the claim for 
service connection for a testicular disability, to include a 
disability due to undiagnosed illness manifested by 
testicular pain, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluation of headaches

A December 1995 rating decision granted service connection 
for headaches, assigning a noncompensable evaluation 
effective June 17, 1994.  The veteran contends that the 
current noncompensable evaluation assigned for his headaches 
does not adequately reflect the severity of his disability.

In September 1994, the veteran underwent a VA general medical 
examination.  He reported that the headaches start in the 
frontal region of his head and radiate bilaterally to the 
temples.  He described the pain as a throbbing sensation.  
The headaches occur every other day and generally last from a 
few hours to a full day.  He denied associated visual 
complaints, nausea, vomiting, seizures or syncopal episodes.  
He treats his symptoms with Sudafed.  Diagnosis was recurrent 
headaches by history.  

The veteran underwent a Persian Gulf War examination in 
January 1994.  He reported a frontal headache about once a 
week that lasts about 2 hours and does not interfere with 
work.  VA outpatient and private treatment records evidence 
continued complaints of headaches and sinus problems.

The veteran underwent a VA neurological examination in 
February 2000.  The examiner noted a history of sinus 
problems but the veteran denied any headaches associated with 
the sinuses.  Regarding his headaches, the veteran reported 
that he usually notices soreness in the frontal area and 
above the eyes a couple of times per week.  There is no 
vomiting but his whole scalp gets sore.  He has some blurred 
vision at times but this is not necessarily associated with 
the headaches.  He takes an aspirin or 2 Tylenol, which 
usually relieves the headaches.  

The veteran did not report any precipitating, alleviating or 
aggravating factors with the headaches.  There was no history 
of incapacitating headaches, or weakness or fatigue 
associated with headaches.  There was no history of migraine 
headaches, tics or choreiform movements.  

Neurological examination was noted to be unremarkable without 
evidence of focal neurological deficit.  Diagnoses were as 
follows: 1) muscle tension headaches; and 2) chronic, 
probably allergic rhinitis.  The examiner noted that the 
description of headaches did not fit the category of migraine 
headaches and it was the examiner's opinion that the veteran 
has muscle tension headaches.  Although the veteran denied 
headaches related to sinus problems, the examiner noted that 
his headaches are related partly to sinus problems.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

The veteran has been diagnosed as having headaches related to 
muscle tension and in part to sinus problems.  Tension 
headaches are not listed in the rating schedule.  When an 
unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2001).  

In accordance with VA's rating schedule, the RO evaluated the 
veteran's headaches pursuant to Diagnostic 8100.  Under this 
provision, migraine headaches are rated as follows: with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability (50 percent); 
with characteristic prostrating attacks occurring on an 
average once a month over last several months (30 percent); 
with characteristic prostrating attacks averaging one in 2 
months over last several months (10 percent); and with less 
frequent attacks (0 percent).  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2001).  

While the Board does not doubt the veteran's assertions that 
he suffers from headache pain, the medical evidence of record 
does not establish that the veteran suffers from 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  The evidence establishes that 
the veteran has frequent headaches that are primarily frontal 
in nature, lasting from a few hours to a day.  The headaches 
are not associated with vomiting or neurological deficits and 
are usually relieved with over the counter medication.  
Therefore, a compensable evaluation is not warranted.

In evaluating the veteran's service-connected headaches, the 
Board has specifically considered whether the veteran is 
entitled to a staged rating.  See Fenderson, supra.  It is 
the Board's conclusion that at no time since service 
connection was established has the severity of the veteran's 
headaches warranted a compensable evaluation.  Consequently, 
a staged rating is not warranted.

As the preponderance of evidence is against the claim for a 
compensable evaluation for headaches, the reasonable doubt 
doctrine is not for application.  See 38 C.F.R. §§ 3.102, 4.3 
(2001).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
headaches and there is no indication that this disability has 
a marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).


ORDER

Service connection for a testicular disability, to include a 
disability due to undiagnosed illness manifested by 
testicular pain, is denied.

An increased (compensable) evaluation for headaches is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

